The action below was on a wager on the result of the general election in New Castle county, and the bet was made on the election day, after the polls were closed, but before the votes were canvassed.
The only question was, whether such a wager could be recovered in a court of justice. The court decided that the matter was within the policy prohibiting betting on elections; and that the case was within the principle of Porter vs. Sawyer, 1 Harr.Rep. 517.
                                         Judgment for defendant below.